Exhibit Delta Natural Gas Company, Inc. Notice of Stock Bonus Award Name of Stock Recipient: No. of Shares: Grant Date: ***** This is a Notice of Stock Bonus Award (the “Notice”) from Delta Natural Gas Company, Inc., a Kentucky corporation (the “Company”), to the recipient identified above (the “Recipient”) effective as of the Grant Date specified above. Background A.The Company maintains the Delta Natural Gas Company, Inc. Incentive Compensation Plan (the “Plan”). B.Under the Plan, the Corporate Governance and Compensation Committee of the Board of Directors of the Company or such other committee appointed by the Board (collectively, the “Plan Administrator”) administers the Plan and has the authority to determine the awards to be granted under the Plan. C.The Plan Administrator has determined that the Recipient is eligible to receive an award under the Plan in the form of common stock of the Company. D.The Company hereby grants such common stock to the Recipient under the terms and conditions that follow. Terms and Conditions1 1.Grant of Stock Bonus.The Company hereby grants to the Recipient the number of shares of common stock of the Company specified in the table at the beginning of this Notice on the terms and conditions set forth in this Notice and as otherwise provided in the Plan (the “Stock Bonus”).The Plan is attached as Exhibit A. 2.Payment of Stock Bonus.Your Stock Bonus will be paid as soon as administratively feasible after the Grant Date, but no later September 13, 2010 (the seventy fifth day following the end of the fiscal year). Payment will be made in the form of whole shares of Company common stock in a lump sum payment.
